ORDER
PER CURIAM
The Director of Revenue (the Director) appeals the trial court’s judgment reinstating the driver’s license of Daniel Baker (Petitioner). The Director claims that the trial court erred as a matter of law by reinstating Petitioner’s driving privileges because Petitioner did not properly invoke his request for counsel, in that the officer did not hear Petitioner’s request. We affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).